Citation Nr: 0820003	
Decision Date: 06/18/08    Archive Date: 06/25/08

DOCKET NO.  00-24 165A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for 
service-connected duodenal ulcer disease with 
gastrojejunostomy and dumping syndrome.

2. Entitlement to a rating in excess of 10 percent for 
service-connected bilateral plantar fasciitis from March 29, 
1999 to April 30, 2003, and from June 1, 2003.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1955 to 
September 1975.

This matter is before the Board of Veterans' Appeals (Board) 
from a June 2000 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California, 
which (1) continued a 10 percent disability rating for the 
veteran's service-connected bilateral plantar fasciitis, and 
(2) increased a 10 percent disability rating for the 
veteran's service-connected duodenal ulcer disease with 
gastrojejunostomy and dumping syndrome to 20 percent.  The RO 
issued a notice of the decision in July 2000.  With respect 
to the ulcer claim, the veteran timely filed a Notice of 
Disagreement (NOD) in August 2000.  The RO provided a 
Statement of the Case (SOC) in September 2000 and thereafter, 
in December 2000, the veteran timely filed a substantive 
appeal.  The RO provided a Supplemental Statement of the Case 
(SSOC) in August 2002 and May 2003.  With respect to the 
plantar fasciitis claim, the veteran filed a timely NOD in 
December 2000.  The RO provided a SOC in August 2002.  The 
veteran did not perfect his appeal for this issue by 
submitting a substantive appeal.  However, it appears that 
the RO accepted the December 2000 Form 9 and/or the 
representative's September 2002 Form 646 as a substantive 
appeal.  In a November 2006 rating decision, based on 
convalescence from an April 30, 2003 bilateral endoscopic 
plantar fascia release, the RO granted a temporary disability 
rating of 100 percent from April 30, 2003 to May 31, 2003 and 
continued the prior 10 percent rating effective June 1, 2003.  

In September 2003, the veteran appeared at a hearing before a 
Veterans Law Judge who has since retired from the Board.  A 
transcript of the hearing is associated with the claims 
folder.  Subsequently, in June 2004, the Board remanded the 
case for additional development, to include obtaining a VA 
foot examination and scheduling a period of hospitalization 
for observation and evaluation of the veteran's post-surgical 
duodenal ulcer residuals.  In November 2006, the AMC issued a 
SSOC.  

On appeal again in October 2007, the Board remanded the case 
to the RO for a hearing.

As the Veterans Law Judge who presided over the September 
2003 Board hearing noted above retired, the veteran was 
offered another opportunity for a Board hearing and pursuant 
to that notice, he elected to have a video conference 
hearing, which was held in March 2008. The veteran testified 
before the undersigned Veterans Law Judge at that time and a 
transcript of the hearing is associated with the claims 
folder.  During the hearing, the veteran submitted additional 
evidence along with a waiver of initial RO consideration.

In the instant case, the Board finds that the Appeals 
Management Center (AMC) has complied with both Remand Orders, 
and therefore it may proceed with its review of this appeal.  
Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

As a temporary total (100 percent) rating was assigned for 
the veteran's bilateral foot disability based on post-
surgical convalescence from April 30, 2003 to May 31, 2003, 
the issue is as styled on the first page of this decision.


FINDINGS OF FACT

1. The veteran's duodenal ulcer disease with 
gastrojejunostomy and dumping syndrome is manifested by 
moderate disability consisting of daily nausea, diarrhea, 
bloating and sweating, as well as occasional hypoglycemia 
episodes and some weight loss; the preponderance of the 
evidence is against a finding that the veteran's service-
connected gastrointestinal disorders are manifested by 
malnutrition or anemia.

2. The veteran's service-connected bilateral plantar 
fasciitis is manifested by severe disability consisting of 
pain, tenderness, swelling, limitation of motion, bunion 
deformity and some apparent gait disturbance; while there is 
tenderness of the plantar surfaces, the preponderance of the 
evidence is against a finding that the veteran's bilateral 
plantar fasciitis is manifested by pronounced disability with 
marked pronation, marked inward displacement or severe spasm 
of the tendo Achillis on manipulation that is not improved by 
orthopedic shoes or appliances.   


CONCLUSIONS OF LAW

1. The criteria for a rating of 40 percent for service-
connected duodenal ulcer disease with gastrojejunostomy and 
dumping syndrome, but no more than 40 percent, have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 
4.10, 4.110, 4.111, 4.112 (2001 and 2007), 4.114, Diagnostic 
Codes 7305, 7308, 7348 (2007).

2. The criteria for a rating of 30 percent for service-
connected plantar fasciitis, but no more than 30 percent, 
have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 and Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 
4.1, 4.3, 4.7, 4.10, 4.20, 4.40, 4.71a, Diagnostic Codes 
5299-5276 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.  

a.  Duty to Notify  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the June 
2003, July 2004, March 2005, March 2006, and July 2006 
letters sent to the veteran by the AMC/RO adequately apprised 
him of the information and evidence needed to substantiate 
the claims.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473,  
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The June 2003, July 2004, March 2005, March 2006, and July 
2006 letters from the AMC/RO satisfy these mandates.  They 
informed the veteran about the type of evidence needed to 
support his claims for an increase in his plantar fasciitis 
and ulcer evaluations, namely, proof that these disabilities 
had grown in severity.  This correspondence clearly disclosed 
VA's duty to obtain certain evidence for the veteran, such as 
medical records and records held by any Federal agency, 
provided the veteran supplied enough information to enable 
their attainment.  They made clear that although VA could 
assist the veteran in obtaining these records, he carried the 
ultimate burden of ensuring that VA received all such 
records.  The letters additionally apprised the veteran that 
VA would schedule a medical examination or obtain a medical 
opinion for him if the RO determined such to be necessary to 
make a decision on the claims.  The July 2004 and March 2005 
letters also specifically asked the veteran to provide VA 
with recent medical records and any evidence relevant to his 
claims.  The Board thus finds that the veteran received 
notice of the evidence needed to substantiate his higher 
rating claims, the avenues by which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Beverly, 19 
Vet. App. at 403; see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

With respect to the Dingess requirements, the veteran was 
provided with notice of the type of evidence necessary to 
establish a rating and effective date for a rating in the 
July 2006 letter as well as a March 2007 letter.

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide such notice to the veteran prior to the 
June 2000 RO decision that is the subject of this appeal.  
Where such a timing error occurred, the Board must presume 
that the error was prejudicial, and VA bears the burden of 
rebutting said presumption.  Sanders, 487 F.3d at 886, 889 
(recognizing that "VCAA notice errors are reviewed under a 
prejudicial error rule" and holding that "all VCAA notice 
errors are presumed prejudicial and . . . VA has the burden 
of rebutting this presumption"); see also Mayfield v. 
Nicholson, 19 Vet. App. 103, 111-16 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial and that once an 
error is identified by the Veterans Court (Court of Appeals 
for Veterans Claims), the burden shifts to VA to demonstrate 
that the error was not prejudicial.  The Federal Circuit 
reversed the Court of Appeals for Veterans Claims, holding 
that an appellant before the Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim: (2) requesting that the claimant provide ant 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  (Emphasis added.)  See 
also Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, supra, 
at 116; accord Sanders, supra, at 891 ("this opinion does not 
. . . change the rule that reversal requires the essential 
fairness of the adjudication to have been affected").  That 
is, "the key to determining whether an error is prejudicial 
is the effect of the error on the essential fairness of the 
adjudication."  Mayfield, supra; accord Sanders, supra.  
"[A]n error is not prejudicial when [it] did not affect 'the 
essential fairness of the [adjudication],'" see Mayfield, 
supra, at 121, and non- prejudicial error may be proven by a 
showing that "the purpose of [VCAA] notice was not 
frustrated, e.g., by demonstrating: (1) that any defect was 
cured by actual knowledge on the part of the claimant, (2) 
that a reasonable person could be expected to understand from 
the [defective] notice what was needed, or (3) that a benefit 
could not have been awarded as a matter of law."  Sanders, 
supra, at 889; accord Dalton v. Nicholson, 21 Vet. App. 23, 
30 (2007) (determining that no prejudicial error to veteran 
resulted in defective VCAA notice when the veteran, through 
his counsel, displayed actual knowledge of the information 
and evidence necessary to substantiate his claim).  
Accordingly, "there could be no prejudice if the purpose 
behind the notice has been satisfied . . . that is, affording 
a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ."  
Mayfield, supra, at 128.

In the instant case, the Board determines that, 
notwithstanding the RO's belated VCAA notice, it cured this 
defect by providing complete VCAA notice together with 
readjudication of the claim, as demonstrated by the August 
2002, May 2003, and November 2006 SSOCs.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and readjudicating the claim in the form of an 
SOC to cure timing of notification defect).  The veteran thus 
was not prejudiced by any defect in timing, as "the purpose 
behind the notice has been satisfied . . . that is, affording 
a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ."  
Mayfield, 19 Vet. App. at 128.

The Board acknowledges a recent decision from the Court that 
provided additional guidance of the content of the notice 
that is required to be provided under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) in claims involving increased 
compensation benefits.  See Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  In that decision, the Court stated that for 
an increased compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the VA notify the claimant that, 
to substantiate a claim, the claimant must provide, or ask 
the VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the VA must 
provide at least general notice of that requirement to the 
claimant.  See Vazquez, supra.

The March 2006 and July 2006 letters from the AMC satisfy 
three of the four requirements outlined in Vazquez.  They 
informed the veteran about the type of evidence needed to 
support his claims, namely, proof that his service connected 
disabilities were worse than rated and the effect that 
worsening had on his employment.  They indicated that such 
proof could take the form of doctor's statements, Social 
Security determinations, employer statements, and personal or 
other lay statements.  This correspondence also notified the 
veteran that a disability rating would be determined by 
applying relevant Diagnostic Codes.  However, neither letter 
supplied all of the relevant rating criteria.

The Board finds that the veteran is not prejudiced by this 
omission in the adjudication of his increased rating claims.  
In this regard, during the course of this appeal the veteran 
has been represented at the RO and before the BVA by a 
Veterans Service Organization (VSO) recognized by the VA, 
specifically the California Department of Veterans Affairs, 
and the Board presumes that the veteran's representative has 
a comprehensive knowledge of VA laws and regulations, 
including particularly in this case, those contained in Part 
4, the Schedule for Rating Disabilities, contained in Title 
38 of the Code of Federal Regulations.  While not a full 
grant of the maximum rating for either disability on appeal, 
the instant Board decision does grant higher ratings for the 
veteran's gastrointestinal and bilateral foot disorders.  
More to the point, the veteran's September 2003 and March 
2008 hearing testimony indicates that he is familiar with the 
criteria necessary to substantiate his claims for even higher 
ratings.  His statements, as well as those provided by 
friends and co-workers, also demonstrate this awareness.  In 
the Board's opinion all of this demonstrates actual knowledge 
on the part of the veteran and his representative of the 
information that would have been included in the more 
detailed notice contemplated by the Court in the Vazquez 
case.  Vazquez, supra at  48 ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)).  
As such, the Board finds that the veteran is not prejudiced 
based on this demonstrated actual knowledge.

b. Duty to Assist

VA has also satisfied its duty to assist the veteran under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service medical 
records, VA treatment records, and private treatment records 
have been associated with the claims folder.  The veteran 
exercised his right to a hearing and provided sworn testimony 
before a Veterans Law Judge in September 2003 and March 2008.  
The Board finds that there is no indication that there is any 
additional relevant evidence to be obtained either by the VA 
or by the veteran, and there is no other specific evidence to 
advise him to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary). 

Additionally, the veteran was afforded VA stomach 
examinations in August 1999 and July 2004, as well as the 
August 2006 addendum, and a VA foot examination in August 
2004.  These examinations were thorough in nature and 
adequate for the purpose of deciding these claims.  During 
the March 2008 hearing, the veteran's representative noted 
that the AMC did not schedule a period of VA hospitalization 
to observe and evaluate the veteran's post-surgical duodenal 
ulcer residuals, as directed in the June 2004 Remand Order.  
The AMC instead ordered a stomach examination, which was 
quite thorough in nature and contains findings that are 
adequate for rating purposes.  The Board determines that the 
medical and other evidence of record is sufficient to resolve 
this appeal.  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94. 

II. Law and Analysis

a. Calculation of Disability Ratings

38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. 
§ 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating Disabilities 
. . . for evaluating the degree of disabilities  in claims 
for disability compensation . . . and in eligibility 
determinations."  The provisions contained in the rating 
schedule approximate the average impairment in  earning 
capacity in civil occupations resulting from a disability.  
38 C.F.R. 
§ 3.321(a); accord 38 U.S.C.A. § 1155 ("The ratings shall be 
based, as far as practicable, upon average impairments of 
earning capacity resulting from such  injuries in civil 
occupations").  Separate diagnostic codes pertain to the 
various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  

Ulcer

The veteran's service-connected duodenal ulcer disease with 
gastrojejunostomy and dumping syndrome has been rated 20 
percent under Diagnostic Codes 7305, 7308 and 7348.  

Postoperative ulcer residuals are rated under Diagnostic Code 
7348.  Those criteria provide that a 40 percent evaluation 
following a vagotomy with pyloroplasty or gastroenterostomy 
require demonstrably confirmative postoperative complications 
of stricture or of continuing gastric retention.  38 C.F.R. § 
4.114, Diagnostic Code 7348.  With symptoms and a confirmed 
diagnosis of alkaline gastritis, or of confirmed persisting 
diarrhea, a 30 percent rating is warranted.  Id.  

An evaluation of 40 percent is available under 38 C.F.R. § 
4.114, Diagnostic Code (DC) 7305, for a duodenal ulcer that 
is moderately severe, defined as less than severe but with 
impairment of health manifested by anemia and weight loss or 
recurrent incapacitating episodes averaging 10 days or more 
in duration at least 4 or more times a year.  The maximum 
evaluation of 60 percent is available for a severe duodenal 
ulcer, with pain only partially relieved by standard ulcer 
therapy, periodic vomiting, recurrent hematemesis or melena, 
with manifestations of anemia and weight loss productive of a 
definite impairment of health.  Id.

Dumping syndrome is to be rated under Diagnostic Code 7308.  
A 40 percent evaluation is warranted for moderate impairment; 
with less frequent episodes of epigastric disorders with 
characteristic mild circulatory symptoms after meals, but 
with diarrhea and weight loss.  38 C.F.R. § 4.114, DC 7308.  
A 60 percent evaluation is warranted for severe impairment, 
associated with nausea, sweating, circulatory disturbance 
after meals, diarrhea, hypoglycemic symptoms, and weight loss 
with malnutrition and anemia.  Id.

VA regulations provide that ratings under Diagnostic Codes 
7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, 
inclusive, will not be combined with each other.  In this 
case, a single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.

Bilateral Plantar Fasciitis

As to which criteria for rating foot disabilities are 
applicable, the Board first turns to an April 1981 RO 
decision, which granted service connection for bilateral 
plantar fasciitis and assigned a 10 percent evaluation.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5279.  The June 2000 RO 
decision continued to rate the disability as bilateral 
plantar fasciitis under Diagnostic Code 5279.  An August 2002 
SOC refers to Code 5276, while the November 2006 SSOC refers 
to Codes 5283 and 5284.

When there is no diagnostic code specific to the disability 
for which the veteran is service-connected, the service-
connected disability is rated by analogy under a diagnostic 
code for a closely related condition that approximates the 
anatomical localization, symptomatology and functional 
impairment.  See 38 C.F.R. §§ 4.20, 4.27 (2007).  In the case 
at hand, the veteran's plantar fasciitis has been rated by 
analogy under Diagnostic Code 5276 as pes planus.  The Board 
will consider whether a higher rating can be granted under 
this code, as well as consider any other potentially 
applicable diagnostic codes.

Under Diagnostic Code 5276, a 30 percent disability rating is 
warranted if the bilateral flatfoot is severe - objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, characteristic callosities.  38 C.F.R. § 
4.71a, Diagnostic Code 5276 (2007).  A 50 percent disability 
rating is warranted if the bilateral flatfoot is pronounced - 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement, and severe spasm of the 
tendo achillis on manipulation, that is not improved by 
orthopedic shoes or appliances.  Id.

Diagnostic Code 5279 assigns a maximum 10 percent evaluation 
for unilateral or bilateral metatarsalgia (Morton's disease).  
38 C.F.R. § 4.71a, Diagnostic Code 5279.

Under Diagnostic Code 5284, a 20 percent evaluation is 
warranted for moderately severe foot injuries and a 30 
percent evaluation is permitted for severe foot injuries.  38 
C.F.R. § 4.71a, Diagnostic Code 5284.  

DeLuca Factors 

The Board will also consider whether this case presents other 
evidence that would support a higher rating on the basis of 
functional limitation due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.10, 4.40 ("Disability of the musculoskeletal 
system is primarily the inability, due to damage . . in parts 
of the system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these 
elements"), 4.45, 4.59 (2007); DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of a claimant.  38 C.F.R. § 4.40; accord Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).  Additionally, "[w]eakness 
is as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled."  38 C.F.R. § 4.40.  The Board observes that 38 
C.F.R. § 4.40 does not require a separate rating for pain.  
See Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).

b. Increased Disability Ratings 

Where entitlement to compensation has already been 
established and an increase in the severity of the disability 
is at issue, as in this case, the present level of the 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In addition, "[w]here there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating."  38 C.F.R. § 4.7.

The Court recently held in Hart v. Mansfield, No. 05-2424 
(U.S. Vet. App. November 19, 2007) that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  The Court recognized that if VA's 
adjudication of an increased rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart, supra.  

c. Standard of Proof

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).

III. Analysis

Ulcer

The veteran submitted to a VA stomach examination in August 
1999.  He complained of occasional burning pain and nausea.  
He reported that upon eating he developed significant nausea, 
occasional vomiting, and episodic diarrhea.  He was able to 
maintain his weight.  An abdominal examination was 
essentially normal.  The diagnosis included dumping syndrome.

A December 2000 letter from R.L., (initials used to protect 
privacy), MD, the veteran's treating physician, indicates 
that the veteran suffered from dumping syndrome and 
experienced nausea, vomiting, and diarrhea intermittently 
after meals.

An August 2002 letter from R.L. indicates that the veteran 
complained of significant nausea and bloating, occasional 
vomiting, epigastric pain, dizziness, and diarrhea.  
Treatment records indicate no weight loss.

A September 2003 letter from R.L. indicates that the veteran 
complained of significant nausea and frequent vomiting.  He 
also reported having epigastric pain, bloating, and diarrhea 
at least a few times every week.  The doctor noted that the 
veteran had a history of hypoglycemic episodes manifested by 
sweating, shaking, and dizziness.

The veteran has submitted several statements from friends and 
co-workers, which describe his eating habits and indicate 
that he suffers from frequent nausea and diarrhea.

During his September 2003 hearing, the veteran testified that 
after eating a meal he experienced nausea, bloating, profuse 
sweating, dizziness, and diarrhea.  He stated that the 
diarrhea began 30 minutes to an hour after eating and that it 
happened anywhere between two and five times.  The veteran 
testified that he weighed 157 pounds and that his weight had 
fluctuated in the 150's ever since his surgery.  

The veteran submitted to another VA stomach examination in 
July 2004.  He complained of constant nausea with episodes of 
diaphoresis, dizziness, and diarrhea.  The diarrhea occurred 
every day, sometimes as often as five times a day, after 
which the veteran was exhausted.  He indicated that these 
symptoms interfered with his work performance.  The veteran 
reported a five-to-seven pound weight loss with each episode, 
but indicated that he gained the weight back.  He reported 
having anemia in the past but not recently.  He also related 
having significant hypoglycemic attacks twice a month that 
involved shaking, sweating, and dizziness.  (The Board notes 
that at the March 2008 Board hearing, the veteran's 
representative asserted that the report of this July 2004 VA 
examination was not of record and a copy of this same 
examination was received by the Board in May 2008.  No 
additional evidence has been received that was not considered 
by the RO.)  

The examiner reviewed the claims file and diagnosed status 
post gastrojejunostomy with profound dumping syndrome 
consisting of nausea, diaphoresis, lightheadedness, diarrhea, 
occasional hypoglycemic episodes, intermittent weight loss, 
and transient anemia.  There was no evidence of malnutrition.  
The examiner determined that "the patient's descriptions of 
the symptoms in the C-file are accurate."

An April 2005 letter from R.L. indicates that the veteran was 
taking Reglan and Omeprazole with "some success."

A May 2005 VA treatment note indicates that the dumping 
syndrome symptoms had been controlled with a proton pump 
inhibitor in the past, but that the veteran had run out of 
them.

VA treatment records from 1999 to 2006 indicate that the 
veteran's weight was consistently in the 160's.

A January 2006 VA treatment record indicates that the veteran 
reported that his dumping syndrome symptoms were under 
control with Omeprazole.  A physical examination revealed no 
fevers, sweats, or chills.  The clinician noted that the 
veteran was "doing well."  A December 2006 upper GI 
endoscopy was normal.  Findings included an inflamed stomach 
and a hiatal hernia.

During his March 2008 hearing, the veteran testified that 
after eating a meal he experiences nausea, shaking, and 
sweating.  He has to "rush to [a] restroom" 30 or 40 
minutes after eating.  He stated that he has to find the 
nearest restroom whenever he leaves the house, and he has had 
to leave business meetings early on several occasions in 
order to use the restroom.  The veteran indicated that he 
does not experience these symptoms after every meal, but 
usually after lunch and dinner.  He further stated that he 
experiences hypoglycemia once or twice a moth.  He did not 
recall being tested for anemia, and he denied vomiting.  The 
veteran also testified that he currently weighs 146 pounds.  

                                                            
Discussion

The Board finds that the evidence supports an increased 
rating to 40 percent for the veteran's duodenal ulcer disease 
with gastrojejunostomy and dumping syndrome.  Private 
treatment notes and the veteran's testimony indicate that he 
suffers from sweating, bloating, dizziness, nausea, and 
diarrhea on a daily basis.  He occasionally experiences 
hypoglycemic episodes and the evidence shows that the veteran 
has experienced weight loss.  On this latter point, the Board 
notes that VA treatment records indicate that the veteran 
weighed 164 pounds in October 2006 and he has testified that 
he weighed 147 pounds at the March 2008 hearing, which is a 
17 pound weight loss over a period of 18 months.  The veteran 
is considered competent to report the manifestations of his 
claimed disability and there are no notations contained in 
the medical evidence that are inconsistent with the veteran's 
reported weight loss.  The Board finds the veteran's 
testimony credible.  Thus, the medical evidence indicates 
that the veteran has experienced weight loss during the 
course of this appeal.  See 38 C.F.R. § 4.112 (2001, 2007).   

There is also evidence that weighs against a rating in excess 
of 20 percent.  VA treatment notes indicate that the 
veteran's dumping syndrome symptoms were under control 
between July 2004 and January 2006.  VA treatment records 
indicate that his weight remained consistently between 161 
and 170 pounds from 2001 to 2006.  While the evidence is 
somewhat conflicting, the disability picture that emerges 
from the multiple examination reports, treatment notes, and 
the veteran's statements is that his dumping syndrome is 
manifested by impairment that more nearly approximates a 
moderate disability.  However, as explained below, a higher 
rating of 60 percent for severe symptoms is not warranted.  

A 40 percent evaluation is the maximum rating allowed for 
post-operative ulcer disease under Diagnostic Code 7348.  
There is no medical evidence of recurrent hematemesis or 
melena or definite impairment of heath to support a 60 
percent rating under Diagnostic Code 7305.  The veteran has 
some of the symptoms or criteria for a 60 percent rating 
under Diagnostic code 7308, such as nausea, sweating, 
hypoglycemic episodes and circulatory disturbances after 
meals, albeit the latter is not specifically noted in the 
treatment records, and there is some recent history of weight 
loss.  However, the medical evidence does not show 
malnutrition and there is only an isolated reference to 
transient anemia without laboratory confirmation.  Diagnostic 
Code 7308 states certain symptoms and weight loss with 
malnutrition and anemia; it does not state or weight loss 
with malnutrition, nor does it state weight loss or 
malnutrition.  Simply put, malnutrition must be present for a 
60 percent rating and the clinical evidence on file does not 
show malnutrition and the preponderance of the evidence is 
against anemia.  Therefore, the criteria for a 40 percent 
rating, but not more, for duodenal ulcer disease with post 
gastrojejunostomy and dumping syndrome have been met.

At the March 2008 Board hearing, the veteran's service 
representative referred to a Board remand order for a 
hospitalization of the veteran for observation and evaluation 
for his gastrointestinal disease.  However, there is ample 
clinical evidence of record to rate the disability at issue; 
for the aforementioned reasons and bases, this evidence 
supports an increased rating to 40 percent.  


Bilateral Plantar Fasciitis

During an August 1999 VA examination, the veteran complained 
of bilateral heel pain and sensitivity and indicated that he 
wore soft-soled shoes for this condition.  The clinician 
noted bilateral calcaneal pain.  No other deformity was 
noted.

A September 2000 private treatment record indicates that the 
veteran reported increased heel pain consistent with plantar 
fasciitis.  The heels were tender upon palpation.

A November 2000 letter from P.A., DPM, indicates that the 
veteran complained of bilateral heel pain with and without 
weight bearing.  There was no pain upon palpation.  The 
doctor attributed the veteran's neurological symptoms to 
idiopathic neuropathy.

A May 2001 letter from P.A. indicates that the veteran 
complained of pain upon  walking and standing with little or 
no response to medication.  He also reported burning and 
increased swelling.  Upon examination, the doctor noted 
"some decreased sensation" in both feet and pain in both 
heels.  There was mild swelling of the right heel.  The 
veteran received a steroid injection to his right heel.

June 2001 and November 2001 VA treatment notes indicate that 
shoe inserts provided no pain relief.  

A July 2001 X-ray revealed mild bilateral hallux valgus and 
bunion deformity, as well as a tiny right plantar 
enthesophyte.  Subsequent X-rays in 2003 revealed no 
significant changes.

A September 2002 letter from C.A.W. indicates that he 
concurred with the findings in P.A.'s September 2000 letter 
and that "[f]rom a podiatric perspective we have no further 
treatment to offer."

On April 30, 2003, the veteran underwent a bilateral 
endoscopic plantar fascia release.  Progress reports indicate 
that he was wearing normal shoes in June 2003.  In July 2003, 
the clinician noted mild edema, but no erythema or 
ulcerations. 

The veteran has submitted several statements from friends and 
co-workers, which indicate that he limps and has difficulty 
walking even short distances. 

During his September 2003 hearing, the veteran testified that 
his heels constantly burned, especially upon standing, and 
that the pain radiated up the back of his legs to his 
buttocks.  The left leg was worse than the right.  He stated 
that the pain had worsened since his April 2003 surgery.  He 
also complained of swelling.  The veteran testified that he 
could not stand for any length of time or walk more than one 
block, and that he used a cane.  The veteran further stated 
that he worked full-time and that his employer had not made 
any accommodations for him.

A May 2004 VA treatment note indicates a normal 
electromyograph.

A July 2004 VA treatment note indicates that the veteran was 
given a cane for his right heel pain.  However, upon 
examination the clinician could not elicit pain upon 
palpation.

The veteran submitted to a VA foot examination in August 
2004.  He complained of severe pain after a short amount of 
walking.  The veteran stated that the 2003 surgery had 
provided "a very small amount of relief."  Soft gel inserts 
and medication also provided little relief.  He reported that 
several years previously he developed chronic radiating pain 
from his heels and up the mid-calf region to his thighs.  

Upon examination, deep tendon reflexes were physiologic at 
both the Achilles and the patella.  There was a normal 
plantar response.  Gross sensory and proprioceptive 
examination was within normal limits.  The clinician noted 
rectus foot type bilaterally.  There was normal muscle 
strength in both feet.  No structural deformities were noted.  
However, the veteran's gait was antalgic due to the 
discomfort in his right foot.  There was tenderness upon 
palpation of the plantar fascia at the medial tibial 
calcaneal tubercle.

The clinician made the following finding:  "Based on the 
multiple previous exams that he has had and his various 
consultants, this appears to be some form of idiopathic 
peripheral neuropathy, which may in fact be progressive in 
nature, as the patient feels his symptoms are worsening.  
There does not seem to be a structural basis for this at this 
time."  He opined that the fasciitis part of the veteran's 
problem "is more than likely" due to his military service.  
However, he stated that "it is difficult for me to state 
that his current neurological symptoms are the result of his 
prior service, as they seemed to have developed some time 
after his discharge."

September 2004 and December 2004 VA treatment notes indicate 
that the veteran's heel pain had been partly relieved by the 
surgery and that he was "doing well with heel[] pain."

An August 2006 addendum to the August 2004 report indicates 
that the VA examiner reviewed the claims file but "found 
nothing to change my diagnosis or assessment."

During his March 2008 hearing, the veteran testified that 
after the April 2003 surgery, his treating physician told him 
"that was all they could do for me and the condition that I 
had will continue to progress worse and worse."  He stated 
that his condition had worsened since the September 2003 
hearing.  He described the pain as "between a 9 and a 10 
always."  The veteran indicated that he now uses two canes 
to alleviate the pressure on both feet.  He was also 
prescribed a wheelchair in part because of his foot 
condition.  He testified that when he walks the pain becomes 
so intense that he has to sit down.  He denied having 
calluses.  The veteran stated that his job as an engineer 
normally required quite a bit of travel, but that his boss 
had relieved him of those requirements due to his foot 
condition.  He further stated that his plantar fasciitis has 
hindered being promoted because he cannot complete his 
assigned tasks.  


                                                        
Discussion

The veteran reports bilateral foot and heel discomfort 
exacerbated by activities such as prolonged standing and 
walking.  His physical findings are significant for bilateral 
plantar fasciitis with calcaneal spurs.  Private providers in 
September 2000 and May 2001 and a VA examiner in August 2004 
indicated that the veteran's heels were tender upon 
palpation.  The VA examiner also noted slight painful motion 
on walking with an unstable gait.  It appears from the record 
that the veteran's pain is not relieved by the use of shoe 
inserts or assistive devices.  However, physical examinations 
during the appeal period are negative for visible deformity, 
loss of mobility, or loss of strength in either the feet or 
ankles.  It is also pertinent to note that a private provider 
in November 2000 and the VA examiner attributed the veteran's 
neurological symptoms to idiopathic neuropathy and not to 
plantar fasciitis.  Accordingly, the Board finds that, rating 
by analogy to impairment resulting from acquired flatfoot, 
and giving the benefit of the doubt to the veteran, a rating 
of no more than 30 percent is warranted under Diagnostic Code 
5276.

The symptomatology to warrant a 50 percent evaluation under 
the criteria of Diagnostic Code 5276 is not established.  The 
Board notes that neither VA medical records nor private 
provider records refer to any marked inward displacement or 
severe spasm of the tendo achillis on manipulation.  A 30 
percent rating is the maximum evaluation allowed under 
Diagnostic Code 5284. 
 
Because the veteran is already in receipt of a 10 percent 
rating for his bilateral plantar fasciitis, a higher rating 
would not be available under Diagnostic Code 5278 or 5279.  
And as service connection is not in effect for claw foot, 
hallux valgus, hallus rigidus, hammer toes or malunion or 
nonunion of the tarsal bones, the rating criteria found in 
Diagnostic Codes 5278, 5280, 5281, 5282, and 5283 are not 
applicable.

In reaching this decision about the veteran's plantar 
fasciitis, the Board has considered 38 C.F.R. §§ 4.40, 4.45, 
and 4.59, and DeLuca v. Brown, 8 Vet. App. 202 (1995).  
However, a 30 percent rating takes into account significant 
pain and functional impairment.  There is no indication that 
pain, weakness, fatigueability, incoordination or any other 
symptom or sign due to plantar fasciitis results in 
additional functional limitation to a degree that would 
support a rating in excess of 30 percent. 

Extraschedular Ratings 

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the veteran raised them, 
including 
§ 3.321(b)(1), which governs extraschedular ratings.  The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2007).  There is no 
indication of any hospitalizations, other than the April 2003 
foot surgery.  The veteran has testified, and the record 
supports, that his service-connected conditions have 
interfered with employment.  However, the 30 and 40 percent 
ratings contemplate significant industrial impairment.  Thus, 
the Board determines that a referral for consideration of an 
extraschedular rating for the veteran's ulcer condition and 
bilateral plantar fasciitis pursuant to 38 C.F.R. § 
3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).














ORDER

An increased rating to 40 percent, but no more than 40 
percent, for duodenal ulcer disease with gastrojejunostomy 
and dumping syndrome is granted, subject to the law and 
regulations governing the payment of VA monetary benefits.

An increased rating to 30 percent, but no more than 30 
percent, for bilateral plantar fasciitis is granted from 
March 29, 1999 to April 30, 2003, and from June 1, 2003, 
subject to the law and regulations governing the payment of 
VA monetary benefits.



______________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


